DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“is also disclosed”).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 4-14 are objected to because of the following informalities:  
In claim 3 line 2, and claim 4 line 3, “calibration nuts” should be changed to          --calibration stop nuts--.
In claim 9 line 2, “characterized in” should be changed to --wherein--.
In claim 13 lines 4, 5 and 8, “the body” should be changed to --the hollow body--.
In claim 13 lines 10 and 22, “nuts” should be changed to --calibration stop nuts--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjustment system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 16-18, it is unclear what is meant by “said adjustment means system (24) being configured to both calibrate an axial position of said wear plate (19) and to lock in said calibrated axial position”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --said adjustment means system (24) being configured to both calibrate an axial position of said wear plate (19) and to lock said wear plate (19) in said calibrated axial position--.
In claim 3 lines 3-5, it is unclear what is meant by “tightened on the second threaded ends (30) of said studs (25) to move from a locked position in contact with said flange (13) to said calibrated axial position at a minimum reference distance (d2), with a predetermined value from said flange (13)”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --loosened on the second threaded ends (30) of said studs (25) to move from a locked position in contact with said flange (13) to said calibrated axial position at a minimum reference distance (d2) that is a predetermined distance away from said flange (13)--.
In claim 11 line 3, it is unclear what is meant by “at equal and offset angular distances”.  The examiner notes that in further interpreting the claims, it is assumed that what is meant is --and the holes of said second and third rings are radially spaced apart from one another at an angular distance--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent 2,365,058 to Crawford.
Referring to claims 1 and 12, Crawford discloses a centrifugal pump, comprising:
a hollow body (10) defining a center axis, said hollow body (10) having a front opening (inside 15) and a volute (inside 10) with a radial delivery port (21) (Figures 1 and 2; page 1 col. 1 lines 37-53);
an impeller (12) accommodated in said hollow body (10) and designed to be coupled to a motor (since shaft 13 is a “driven shaft”, it must be connected to a motor that causes it to be “driven”), said impeller (12) having blades whose tips are substantially coplanar at an annular peripheral area (Figures 1 and 2; page 1 col. 1 lines 37-53, and page 1 col. 2 line 50- page 2 col. 1 line 10);
a cover (14) for closing said front opening (inside 15), said cover (14) comprising a flange (plate like portion comprising the holes for screws 36, 37 and the portion which mates to 15) with a central portion (curved portion connected to 17) which has a substantially axial suction port, and a substantially radial peripheral portion (Figures 1 and 2; page 1 col. 1 lines 37-53);

an adjustment system (36-38) for controlled adjustment of said axial distance of said wear plate (35) (Fig. 1; page 1 col. 2 line 50 - page 2 col. 1 line 20);
wherein said adjustment system (36-38) is mounted onto said flange and is accessible from outside, said adjustment means system (36-38) being configured to both calibrate an axial position of said wear plate (35) and to lock said wear plate (35) in said calibrated axial position (Fig. 1; page 1 col. 2 line 50 - page 2 col. 1 line 20), and
wherein said wear plate (35) comprises a central hole (inside 19) corresponding to said suction port and is fixed to said flange (plate like portion comprising the holes for screws 36, 37 and the portion which mates to 15) via a plurality of anchor screws (36) having heads coplanar with the an inner surface of said plate (35) (the threaded heads which are embedded inside the wear plate 35 are coplanar with the bottom surface of the hole they are threaded into) (Fig. 1; page 1 col. 2 line 50 - page 2 col. 1 line 20).
The recitation of “for lifting clean water or water with suspended solids” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,365,058 to Crawford in view of U. S. Patent Publication 2007/0036643 to Arnold.
Referring to claims 2 and 3, Crawford teaches a centrifugal pump having all the limitations of claim 1, as detailed above, but does not teach the adjustment system comprising studs with threaded ends.  Arnold teaches a pump wherein: 
an adjustment system (66, 68, 72, 78) comprises a plurality of studs (68) with first ends tightened into a first ring of holes formed in a hollow body (64) at the a periphery of a front opening, said studs (68) having intermediate smooth portions (shown in Fig. 3), which are adapted to pass through a second ring of corresponding smooth through holes (70) formed in a peripheral portion of a flange (flat perimeter portion of 52), and second threaded ends with a predetermined pitch (p), which are configured to project 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Crawford with the adjustment system taught by Arnold in order to use a “tool free” adjustment system (paragraph [0012]).
Arnold appears to show studs 68 threaded into the hollow body 64, but is otherwise silent as to how the studs are secured into the hollow body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use threads to secure the studs in the hollow body, as is done to secure the opposite end of the stud to the calibration nut 72, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claims 4-8, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,365,058 to Crawford in view of U. S. Patent Publication 2007/0036643 to Arnold and U. S. Patent Publication 2016/0245291 to Carnes.
Referring to claim 4, Crawford and Arnold teach a centrifugal pump having all the limitations of claim 3, as detailed above, but are silent as to the details of the stud threads.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the single start threads (72, 76) as taught by Carnes (paragraph [0081], Fig. 13) into the device of Crawford and Arnold because it has been held that a simple substitution of one known element, the single start “acme” threads, for another, the undetailed threads of Arnold, to obtain predictable results, forming a bolted joint, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.  Furthermore, single start threads have a pitch that equals the lead (distance travelled in one turn) and as such with such, a stud thread, the distance moved would always correspond to a product of the pitch by a number of tightening/loosening turns of the nuts.
Referring to claims 5-7 and 11, Crawford, Arnold and Carnes, teach a centrifugal pump having all the limitations of claim 4, as detailed above, but Crawford does not teach the adjustment system comprising studs with threaded ends.  Arnold further teaches a pump wherein:
said adjustment means system (66, 68, 72, 78) further comprise a plurality of thrust screws (78), that which are tightened into a corresponding third ring of matingly threaded through holes (84) formed in said peripheral portion of said flange (flat perimeter portion of 52), said thrust screws (78) have inner ends designed to interact with the a front surface (comprising 66) of said hollow body (64) and a head (82) that projects out of the outer surface of said flange (flat perimeter portion of 52), said head (82) has such a shape as configured to be driven by a tool (while the head is disclosed 
Referring to claim 8, Crawford, Arnold and Carnes, teach a centrifugal pump having all the limitations of claim 7, as detailed above.  Arnold discusses the use of “a locking element” (locking threads is used as one example, and locking elements are used as another) on the thrust screws 78 (paragraph [0032]) but is silent as what is meant by the disclosed “locking elements”.  While Crawford does not teach the adjustment system comprising studs with threaded ends, it does teach the use of lock nuts (38) on thrust screws (37) proximate to a head for locking said flange (plate like portion comprising the holes for screws 36, 37 and the portion which mates to 15) in the calibrated axial position (Fig. 1; page 1 col. 2 line 50- page 2 col. 1 line 10).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the lock nuts as taught by Crawford into the device of Crawford and Arnold because it has been held that a simple substitution of one known element, the lock nut of Crawford, for another, the locking elements recited but undefined by Arnold, to obtain predictable results, locking the bolted joint, was an 
Referring to claims 13 and 14, Crawford, Arnold and Carnes, teach a centrifugal pump having all the limitations of claim 8, as detailed above, including screwing said lock nuts on said thrust screws to lock said flange (Arnold paragraph [0032], and Crawford Fig. 1; page 1 col. 2 line 50- page 2 col. 1 line 10) in said calibrated position, but Crawford does not teach the adjustment system comprising studs with threaded ends.  Arnold further teaches a method of adjusting the axial distance of the wear plate (56) from the impeller (61) of the centrifugal pump comprising:
a)    closing a cover (52) on the hollow body (64) by tightening said plurality of studs (68) into said first ring of holes of said hollow body (64) and fitting said plurality of studs (68) into the second ring of smooth through holes (70) of said flange (flat perimeter portion of 52) (Figures 3 and 4; paragraphs [0031]-[0032]);
b)    screwing respective calibration stop nuts (72) on the second threaded ends of said studs (68) to bring said flange (flat perimeter portion of 52) in contact engagement with the front surface of said hollow body (64) (Figures 3 and 4; paragraphs [0031]-[0032]);
c)    unscrewing said calibration stop nuts (72) by a number of turns or fractions of a predetermined turn to move said nuts (72) away from the outer surface of said flange (flat perimeter portion of 52) to a calibrated position (using indicia 90) at a predetermined minimum reference distance (Figures 3 and 4; paragraphs [0031]-[0032]);

e)    further screwing said thrust screws (78) to move the flange (flat perimeter portion of 52) away from said front surface (comprising 66) and, as a result, to move said wear plate (56) away from the front-annular peripheral area of said impeller (61) by an axial distance, that is equal to said minimum reference distance to a calibrated position (Figures 3 and 4; paragraphs [0031]-[0032]),
wherein the number of turns or fractions of a turn for loosening said stop calibration nuts (72) is determined by an algorithm that depends on the value assigned to the axial distance of said wear plate (56) from said impeller (61) (Figures 3 and 4; paragraphs [0031]-[0032]).
Crawford and Arnold are silent as to the details of the stud threads.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the single start threads (72, 76) taught by Carnes (paragraph [0081], Fig. 13) into the device of Crawford and Arnold because it has been held that a simple substitution of one known element, the single start “acme” threads, for another, the undetailed threads of Arnold, to obtain predictable results, forming a bolted joint, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.  Furthermore, single start threads have a pitch that equals the lead (distance travelled in one turn) and as such, with such a stud thread, the number of turns or fractions of a turn for a nut is determined by the axial 
Arnold appears to show studs 68 threaded into the hollow body 64, but is otherwise silent as to how the studs are secured into the hollow body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use threads to tighten the studs in the first ring of holes in the hollow body, as is done to secure the opposite end of the stud to the calibration nut 72, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2,365,058 to Crawford in view of U. S. Patent 8,430,260 to Guidry.
Referring to claims 9 and 10, Crawford teaches a centrifugal pump having all the limitations of claim 1, as detailed above, but does not teach a hinge for the cover.  Guidry teaches an apparatus wherein:
a cover (22) is connected to a hollow body (12, 18) by a hinge means (31, 32, 34, 41) whose hinge axis (axis of 41) is substantially vertical and perpendicular to a center axis (L) of said hollow body (12, 18), and said hinge means (31, 32, 34, 41) comprises a first end member (un-numbered block attached to 12 which receives 31) secured to said hollow body (12, 18) and a second end member (34) secured to the cover (22), an intermediate member (31) being slidingly mounted to said first end member so as to slide along a respective longitudinal direction, said second end member (31) being 
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Crawford with the hinge taught by Guidry in order to provide a mechanism of supporting the cover, which could be heavy, when not in use, and to use “a fast opening and highly reliable closure” (col. 1 lines 14-15).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hargis teaches a similar pump but does not teach a cover that is removable from the volute/hollow body.  Staup teaches a similar pump but teaches the studs and thrust screws that go from the cover into the wear plate instead of the hollow body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746